Citation Nr: 0300715	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increase in a 20 percent rating for 
residuals of a fracture of the
left distal tibia.

2.  Entitlement to an increase in a 20 percent rating for 
a right acromioclavicular joint disability.

3. Entitlement to an increase in a 10 percent rating for a 
right knee scar.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1981.  

This case comes before the Board of Veterans' Appeals 
(Board) from a July 1997 RO rating decision which denied 
an increase in a 10 percent rating for residuals of a 
fracture of the left distal tibia, denied a compensable 
rating for a right knee scar, and granted service 
connection for a right shoulder acromioclavicular joint 
disability, assigning a 10 percent rating.  The veteran 
has also appealed from a January 2000 RO decision which 
denied a TDIU rating.  In October 1998 the RO granted a 10 
percent for the right knee scar, and granted an increased 
rating to 20 percent for the right shoulder 
acromioclavicular joint disability.  In March 1999, the RO 
granted an increased rating to 20 percent for residuals of 
a fracture of the left distal tibia (a temporary total 
convalescent rating based on surgery was later assigned 
for this condition, followed by the 20 percent schedular 
rating).  The veteran appeals for higher ratings for 
residuals of a fracture of the left distal tibia, a right 
shoulder acromioclavicular joint disability, and a right 
knee scar, and for a TDIU rating.





FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left 
distal tibia are manifested by some limitation of ankle 
motion.

2.  The veteran's right shoulder acromioclavicular joint 
disability is manifested by some limitation of motion.

3.  The veteran has a painful and tender right knee scar 
which does not cause 
functional impairment.

4.  The veteran's service-connected disabilities include a 
psychiatric disorder (rated 30 percent), residuals of a 
fracture of the distal left tibia (rated 20 percent), a 
right shoulder acromioclavicular joint disability (rated 
20 percent), traumatic arthritis of the left knee (rated 
20 percent), hypertension (rated 10 percent), a scar from 
excision of a cyst of the right knee (rated 10 percent), a 
skin condition of pseudofolliculitis barbae (rated 10 
percent), and hearing loss of the right ear (rated 0 
percent).  The combined compensation rating is 80 percent.  
The veteran, who has experience as a nursing assistant, 
has not worked for several years.  His service-connected 
disabilities now prevent him from pursuing gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of a fracture of the left distal tibia have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002);  
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2002).

2.  The criteria for a rating higher than 20 percent for a 
right shoulder acromioclavicular joint disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5200-5203, 4.124a, 
Diagnostic Code 8510 (2002).

3.  The criteria for a rating higher than 10 percent for a 
right knee scar have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002);  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2002).

4.  The criteria for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991 and Supp 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2002).

     
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 
1973 to April 1981.  His service medical records show that 
he suffered a fracture of the distal portion of the left 
tibia and chip fractures of the lateral and medial 
malleoli, was treated for right shoulder pain and a right 
acromioclavicular separation, and had a cyst excision 
performed on his right knee while in service.  
Disabilities from these conditions (as well as other 
conditions) have since been service-connected.

Recent VA outpatient treatment records show the veteran 
complaining of pain in his right shoulder in 1999.  In 
February 2000, he was diagnosed with left ankle 
instability.  It was noted that he had painful but full 
range of active and passive motion in his left ankle, as 
well as mild edema and tenderness to lateral and superior 
palpation of the left ankle and foot.  In May 2000 he 
indicated chronic pain in his right shoulder.  In October 
2000 he underwent a left lateral ankle reconstruction.  
Treatment notes from April 2001 show complaints of mild 
swelling and pain in his left ankle, and pain in his 
Achilles.  He also indicated right shoulder pain and 
tenderness, especially with overhead activity, at this 
time.  The examiner noted right shoulder pain with forward 
elevation, but unremarkable X-rays of the right shoulder.  
In July 2001, he complained of weather-related severe 
swelling and throbbing pain in his left ankle.  Objective 
findings showed edema and limits in the range of motion of 
the left ankle, with an assessment of osteoarthritis and 
pain.  In August 2001, he had left ankle pain and 
discomfort, as well as some swelling.  Examination showed 
good range of motion and reasonably good stability.  He 
continued to wear an ankle brace and was noted to be 
managing quite well.  Treatment notes from June 2002 show 
complaints of pain and swelling in the left ankle with 
edema and limited range of motion found on examination.  
Point tenderness was also noted in the plantar aspect of 
the first metatarsal with edema.  The assessment was a 
contracted foot with osteoarthritis pain.  

In January 2000, the veteran submitted his claim for a 
TDIU rating, noting that he last worked in July 1999 as a 
nursing assistant at a VA medical facility.

In May 2000, the veteran testified at an RO hearing.  He 
testified that he had constant pain in his left ankle 
which prevented him from doing a lot of walking or 
standing.  He stated that he wore an ankle splint to 
stabilize the ankle, and was having surgery because of 
increasing pain in the ankle.  He indicated that his right 
knee scar was sore and tender, and prevented him from 
playing on the floor with his kids and was painful when he 
wore long pants which rubbed against it.  He stated that 
his right shoulder was painful when he raised it, and that 
he was unable to use it to pick up things.  He testified 
that he had a constant severe pain in the shoulder, which 
radiated into his elbow and produced numbness in his 
fingers.  He stated that he could not perform any 
activities with the shoulder, and was unable to raise his 
arm above the shoulder level without severe pain.  
Regarding his TDIU claim, the veteran testified that he 
had a high school education and had worked at the VA in 
housekeeping and nursing services.  He indicated that his 
work was non-sedentary.  He reported that he was not 
currently employed because of his disabilities, and had 
applied for disability retirement.  He stated that he had 
last worked in May 1999.  

A June 2000 letter notes that the veteran was granted 
disability retirement, by the U.S. Office of Personnel 
Management, from his VA job as a nursing assistant.

Records from Social Security Administration in March 2001 
show the veteran being found to be under a disability as 
of June 1999 when he last worked, and note severe 
impairments included status post lumbar diskectomy times 
two and post laminectomy degenerative arthritis.  

In July 2001, the veteran was given a VA joints 
examination.  He complained of pain and swelling with use 
of the left ankle.  Examination revealed 2+ swelling and 
tenderness of the ankle both medially and laterally.  The 
ankle was stable both medially and laterally.  His range 
of motion was 0 degrees of dorsiflexion and 30 degrees of 
plantarflexion.  It was noted that the veteran wore a shoe 
insert and an external binder for stability, and also used 
a walking cane.  He indicated pain in his right shoulder, 
and stated that he was unable to elevate his right 
shoulder above the horizontal position without severe 
pain, and could not reach behind his back to tuck in his 
shirt because of pain.  On examination there was 
tenderness to the capsule of the shoulder and pain with 
manipulation.  A VA bone examination given to the veteran 
at this time showed active range of motion of his right 
shoulder of 90 degrees flexion, 45 degrees extension, 90 
degrees abduction, and 78 degrees of external rotation.  
Passive range of motion of the right shoulder was 120 
degrees flexion (with pain at 90 degrees), 50 degrees 
extension (with pain at 45 degrees), and 110 degrees 
abduction (with pain at 90 degrees).  It was noted that 
the veteran had pain, and that he was better at 
internal/external rotation than flexion, extension, and 
abduction.  Examination of his right knee scar revealed an 
oval, 1.5 cm scar on the anterior aspect of his right 
knee, which was slightly depressed and slightly 
hypopigmented.  There was tenderness to palpation of the 
scar.  The examiner's impressions were traumatic arthritis 
of the left ankle, degenerative joint disease of the right 
shoulder, and a painful scar on the anterior aspect of the 
right knee.

In August 2001, the veteran's wife submitted a statement 
in which she detailed the deterioration of her husband's 
physical and mental condition.  She stated that her 
husband experienced chronic pain and severe headaches, and 
stayed depressed.  She indicated that his condition was a 
hardship on his relationship with her and their children.

In June 2002, the veteran was given another VA joints 
examination.  He indicated that his October 2000 left 
ankle surgery had not improved his left ankle's tendency 
to twist to the outside due to weakness.   He wore an 
ankle support and used a crutch for support and 
stabilization of the ankle.  He stated that he had 
swelling and increased pain with use of his ankle by the 
end of the day.  Physical examination found 2+ swelling 
with tenderness over the medial and lateral malleolus of 
the ankle.  There was moderate lateral instability.  Range 
of motion was 20 degrees of plantarflexion and 0 degrees 
of dorsiflexion.  He had 10 degrees of pronation and 10 
degrees of supination of the forefoot.  X-rays showed 
evidence of a metal plate over the lateral malleolus of 
the left foot.  The impression was residuals of a fracture 
of the left ankle.  Regarding his right knee scar, the 
veteran stated that he had tenderness of the scar over the 
patella from a cyst removal during service.  Examination 
showed an elliptical, 2 cm in length and 1 cm in width 
slightly depressed hypopigmented scar over the superior 
aspect of the right patella.  It was not affixed to the 
underlying tissues and there was no evidence of tissue 
loss beneath the scar.  There was no motor or sensory loss 
associated with the scar.  There was slight tenderness to 
palpation, but the scar did not adversely affect any range 
of motion of the right knee.  The impression was a tender 
surgical scar of the right knee.  Regarding his right 
shoulder, the veteran stated that it popped and was 
painful with limited range of motion.  He said that he was 
unable to do any activity with his arm above the level of 
his shoulder due to pain.  Examination revealed tenderness 
to palpation of the shoulder with some crepitation with 
motion.  Range of motion was 60 degrees of lateral 
extension, 60 degrees of anterior extension, and 20 
degrees of posterior extension.  He could pronate his 
forearm to his chest at 90 degrees, and supination of the 
forearm was to 10 degrees.  There was pain with full 
limits of range of motion and active range of motion could 
not be extended beyond this due to pain.  Resistance to 
pressure on the extended arm anteriorly and laterally was 
2/5 due to pain in the shoulder and giving way.  Forearm 
and hand activity were not adversely affected and grip was 
5/5.  X-rays showed degenerative changes within the right 
shoulder.  The impression was degenerative arthritis of 
the right shoulder with impingement syndrome.  The 
examiner stated that the veteran would have increased 
symptoms of pain and decreased endurance with decreased 
range of motion of both his left ankle and right shoulder 
during acute exacerbations, but this could not be stated 
with certainty as the veteran was currently more in the 
chronicity state of his disabilities.

The veteran's service-connected disabilities now include a 
psychiatric mood disorder (rated 30 percent), residuals of 
a fracture of the distal left tibia (rated 20 percent), a 
right shoulder acromioclavicular joint disability (rated 
20 percent), traumatic arthritis of the left knee (rated 
20 percent), hypertension (rated 10 percent), a scar from 
excision of a cyst of the right knee (rated 10 percent), a 
skin condition of pseudofolliculitis barbae (rated 10 
percent), and hearing loss of the right ear (rated 0 
percent).  The combined compensation rating is 80 percent.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained and 
VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

When rating the veteran's service-connected disability, 
the entire medical history must be considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

1.  Residuals of a fracture of the left distal tibia

The veteran's residuals of a fracture of the left distal 
tibia are currently rated 20 percent.  

Under the diagnostic code applicable to limitation of 
motion of the ankle, a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The average normal range of motion 
of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

As to ankylosis of the ankle, a 20 percent rating is 
assigned when the joint is ankylosed in plantar flexion 
less than 30 degrees.  A 30 percent rating is assigned 
where there is ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Malunion of the tibia and fibula is rated 20 percent when 
there is moderate knee or ankle disability, and it is 
rated 30 percent when there is marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Recent VA examinations and treatment records show that the 
veteran experiences pain and swelling in his left ankle, 
has some limitation of motion and recent moderate lateral 
instability, and uses an ankle support.  At his June 2002 
examination, he had 20 degrees of plantar flexion and 0 
degrees of dorsiflexion, and the examiner noted that pain 
could limit his functional ability with flare-ups or 
during use, although it was not feasible to attempt to 
express this in terms of additional limitation of motion 
because it could not be determined with any degree of 
medical certainty. 

There is no evidence that the veteran's left ankle is 
ankylosed or that he has malunion of the tibia and fibula 
with ankle disability to the required degree, as required 
for a rating higher than 20 percent under diagnostic codes 
set forth above.  Regarding his limitation of motion, 
while it has been found that the veteran experiences pain 
on use which limits his functional ability, the effects of 
pain would not result in a higher rating, as the current 
20 percent rating is the maximum rating for limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995); Spencer v. West, 13 Vet.App. 376 
(2000).

The preponderance of the evidence is against the claim for 
an increase in a 20 percent rating for residuals of a 
fracture of the left distal tibia.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Right shoulder acromioclavicular joint disability

The veteran's right shoulder acromioclavicular joint 
disability is currently rated 20 percent.  

Under diagnostic codes applicable to the shoulder, a 
rating higher than 20 percent is available only where it 
is shown that there is ankylosis of the scapulohumeral 
articulation (the scapula and humerus move as one piece), 
limitation of motion of the arm to midway between the side 
and shoulder level, or malunion of or recurrent 
dislocation of the humerus at the scapulohumeral joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202.  A rating 
higher than 20 percent is also available where it is shown 
that there is moderate incomplete paralysis of the upper 
radicular group, affecting shoulder and elbow movements.  
38 C.F.R. § 4.124a, Diagnostic Code 8510.

Recent VA examinations and treatment records show that the 
veteran experiences pain and popping in his right 
shoulder, and has some limitation of motion.  He is unable 
to raise his arm above his shoulder level due to pain.  At 
his June 2002 examination, tenderness to palpation of the 
shoulder with some crepitation with motion was found.  His 
range of motion was 60 degrees of lateral extension, 60 
degrees of anterior extension, and 20 degrees of posterior 
extension.  Degenerative changes were noted on X-ray, and 
the examiner indicated that pain could limit his 
functional ability with flare-ups or during use.

There is no evidence that the veteran has scapulohumeral 
ankylosis, malunion or recurrent dislocation of the 
humerus at the scapulohumeral joint, or moderate 
incomplete paralysis of the right shoulder, as required 
for a rating higher than 20 percent under diagnostic codes 
set forth above.  Regarding his limitation of motion, it 
is not shown that the veteran's arm motion is limited to 
midway between his side and shoulder level, as required 
for a rating higher than 20 percent, even when the effect 
of pain on use is considered.  DeLuca, supra.

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for 
different periods of time based on the facts found) since 
service connection became effective in January 1997.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
evidence shows that since the effective date of service 
connection there have been no identifiable periods of time 
during which the veteran's right shoulder 
acromioclavicular joint disability has warranted a rating 
greater than 20 percent. 

The preponderance of the evidence is against the claim for 
an increase in a 20 percent rating for a right shoulder 
acromioclavicular joint disability.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

3.  Right knee scar

The veteran's right knee scar is currently rated 10 
percent.  

A maximum 10 percent rating may be assigned for a 
superficial scar which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Under recently revised regulations applicable to 
scars, a rating higher than 10 percent is available only 
where it is shown that there is a scar which is located in 
an area other than the head, face, or neck which is deep 
or which causes limited motion, and which covers an area 
or areas which exceeds 12 square inches (77 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2002).  Scars may also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001 and 2002). 

Recent VA examinations and treatment records show that the 
veteran has a tender and painful scar on his right knee 
which is approximately 2 cm in length and 1 cm in width.  
The scar was not found to be affixed to the underlying 
tissues and there was no evidence of tissue loss beneath 
the scar.  There was no motor or sensory loss associated 
with the scar, and the scar did not adversely affect any 
range of motion of the right knee.  There is no evidence 
that the scar is deep or causes limitation of motion, and 
covers an area exceeding 12 square inches, as required for 
a rating higher than 10 percent.  The evidence also 
indicates that the scar causes no functional impairment.

The preponderance of the evidence is against the claim for 
an increase in a 10 percent rating for a right knee scar.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra. 

4.  TDIU rating

A TDIU rating may be assigned where the schedular rating 
is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as 
a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent 
or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and 
consideration is given to the veteran's background 
including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include a 
psychiatric mood disorder (rated 30 percent), residuals of 
a fracture of the distal left tibia (rated 20 percent), 
degenerative arthritis of the right shoulder 
acromioclavicular joint with impingement syndrome (rated 
20 percent), traumatic arthritis of the left knee (rated 
20 percent), hypertension (rated 10 percent), a scar from 
excision of a cyst of the right knee (rated 10 percent), 
the skin condition of pseudofolliculitis barbae (rated 10 
percent), and hearing loss of the right ear (rated 0 
percent).  The combined compensation rating is 80 percent.  
See 38 C.F.R. § 4.25.  Considering the provisions of 
38 C.F.R. § 4.16(a), as to what constitutes "one 
disability" for purposes of meeting the percentage 
requirements for consideraton of a schedular TDIU rating, 
such requirements are met in this case.  Therefore, the 
determinative issue is whether the veteran is unemployable 
due to service-connected disabilities.  The focus is on 
whether the service-connected conditions would render it 
impossible for the average person to follow a 
"substantially gainful occupation." Roberson v. Principi, 
251 F.3d 1378 (Fed.Cir. 2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

The evidence shows that the veteran has a high school 
education, and was last employed as a nursing assistant 
with the VA in 1999.  He was awarded disability retirement 
benefits through OPM, as well as SSA disability benefits, 
and such appears mostly to have been based on a non-
service-connected back disorder.  On the other hand, the 
file shows that some of the veteran's service-connected 
disabilities have increased since he stopped working.  The 
severity of the service-connected disabilities is 
reflected in part by the combined 80 percent compensation 
rating.  Given the nature and severity of the veteran's 
service-connected psychiatric and physical disabilites, it 
appears questionable whether he would now be able to work 
as a nursing assistant or in another job for which he 
might be qualified, even if he were younger and had no 
non-service-connected disabilities. 

The Board finds that the evidence raises a reasonable 
doubt that the veteran's service-connected disabilities 
alone now prevent gainful employment, and such doubt is 
resolved in his favor.  38 U.S.C.A. § 5107(b).  The Board 
concludes that the criteria for a TDIU rating have been 
met, and thus such benefit is granted.


ORDER

An increased rating for residuals of a fracture of the 
left distal tibia is denied.

An increased rating for a right shoulder acromioclavicular 
joint disability is denied.

An increased rating for a right knee scar is denied.

A TDIU rating is granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

